EXHIBIT 10.1
AMENDMENT TO TIME SHARE AGREEMENT
     This Amendment to Time Share Agreement (this “Amendment”) between STEELCASE
INC. (“Timesharer”) and JAMES P. HACKETT (“Timesharee”) is made this 18th day of
May, 2009.
RECITALS
     WHEREAS, Timesharer and Timesharee entered into a certain Aircraft
Time-Sharing Agreement dated December 15, 2005 (the “Time Share Agreement”) to
allow Timesharee use of certain designated aircraft owned or leased by
Timesharer; and
     WHEREAS, Timesharer and Timesharee now wish to amend the Time Share
Agreement to change the definition of “Aircraft.”
     NOW THEREFORE, for and in consideration of the mutual promises set forth
herein, and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties amend the Time Share Agreement as follows:

1.   All references to the “Aircraft” in the Time Share Agreement shall now mean
that certain Falcon 900EX aircraft bearing Federal Aviation Administration
Registration No. N375SC (to be changed to N377SC) and Manufacturer’s Serial
No. 215 currently owned or leased by Timesharer.   2.   Except to the extent
modified by this Amendment, the Time Share Agreement is hereby ratified and
affirmed.

The parties have executed this Amendment as of the date set forth above.

            TIMESHARER:


STEELCASE INC.
      By:   /s/ Gary P. Malburg         Gary P. Malburg        Vice President,
Finance & Treasurer        TIMESHAREE:
      /s/ James P. Hackett       James P. Hackett         

 